Title: William Wingate to Thomas Jefferson, 31 March 1815
From: Wingate, William
To: Jefferson, Thomas


      
        Dear Sir,
         Boston Haverhill Mas, march 31. 1815.
      
      I consider you as my Safest confidential Friend,
       I have taken the liberty for to Send to you a Book, Title—The American Olive Branch In Perpetual Blow, Founded on Wisdom, Justice, and Equity, God and Truth its only Director—Perpetual Union and Perfect Harmony, Between Each Individual Inhabitant, of the United States of America, The only object—
      I wish you carefully to examine its contents, and let me know the candid result of your mind, whether it is possiable for to carry it into execution, I wrote it directly into the Book, and have not retained a copy of no part of it—therefore must request you for to return the Same Book to me, perhaps in the course of three months, no Person has ever Seen a word it contains, except, the Honorable Benjamin Austin of Boston, He has read it, and gave me the Result of his mind, He tells me that He approves of it, and advised me for to Send it to you, He also mentioned mr John Adams, which I told mr Austin I could not concent to do—it being an object of the Greatest Importance to our country—I cannot think but that all Those Persons I have named would readyly embrace its contents, unless they are determined on the distruction of our country—
      I am Sensiable that it will require many alterations for the better—
      I Sincerly wish your best assistance, as it would be the Salvation of our country—I think that it will appear So to you—not doubting but that you will do me and our Bleeding country Strict Justice, Shall add no more—
      Sir, Believe me to be with the highest Sentiments of Essteem
      
         and Respect, Your most obedient Humble Servant—
        William Wingate
      
    